       Case 1:19-cv-10023-KPF Document 199 Filed 07/22/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETROLEOS DE VENEZUELA S.A.; PDVSA
PETROLEO S.A.; and PDV HOLDING, INC.,

                            Plaintiffs,
                                                     19 Civ. 10023 (KPF)
                     -v.-
                                                            ORDER
MUFG UNION BANK, N.A. and GLAS
AMERICAS LLC,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      On June 9, 2020, the Court received an unauthorized submission in the

form of a letter from Carlos Vecchio, the Ambassador to the United States of

America from the Bolivarian Republic of Venezuela (the “Letter”). (Dkt. #80).

On June 26, 2020, Defendants filed a motion to strike the Letter, along with

accompanying memorandum and declaration. (Dkt. #145-47). Defendants

argued that the filing of the Letter was both procedurally unfair and did not

meet the substantive requirements of an amicus brief. (See Dkt. #147 at 7). In

response to the motion, the Court scheduled briefing for Plaintiffs’ opposition

and Defendants’ reply. (Dkt. #148).

      On July 13, 2020, Plaintiffs filed an opposition brief and a declaration in

support of that brief. (Dkt. #177-78). The Court also received from

Ambassador Vecchio a motion for leave to file an opposition brief to

Defendants’ motion to strike, a memorandum of law supporting that motion,

and an opposition brief and declaration attached as exhibits to the notice of

motion. (Dkt. #175-76). The gravamen of Plaintiffs’ brief and Ambassador
        Case 1:19-cv-10023-KPF Document 199 Filed 07/22/20 Page 2 of 3



Vecchio’s proposed brief was that the Letter may properly be considered

pursuant to Federal Rule of Civil Procedure 44.1, which governs what materials

a court may consider when determining issues of foreign law. (See Dkt. #175,

Ex. 1 at 6-9; Dkt. #177 at 9-15). On July 20, 2020, Defendants filed their reply

brief. (Dkt. #198).

       The Court has carefully considered all of the parties’ various submissions

on this issue. The Court sympathizes with Defendants’ complaint that the

Letter was filed in a manner that gave little advance notice to either opposing

counsel or the Court. The Court does not approve of any kind of legal

gamesmanship. However, the Court finds that, insofar as the Letter offers

views or interpretations of Venezuelan law — an issue that is at the heart of

the instant litigation — it is proper for the Court to take into consideration

under Rule 44.1. With that said, the Court accords no weight to the Letter’s

discussion of federal law, including the Act of State doctrine; nor will the Court

consider the Letter’s discussion of the various political factors at play in this

litigation. The Letter’s sole relevance is as an additional source of Venezuelan

law.

       Accordingly, the Court DENIES Defendants’ motion to strike. As a

secondary matter, the Court GRANTS Ambassador Vecchio’s motion for leave to

file an opposition brief. The Clerk of Court is directed to terminate the motions

at docket entries 145 and 175 .




                                         2
     Case 1:19-cv-10023-KPF Document 199 Filed 07/22/20 Page 3 of 3




    SO ORDERED.

Dated: July 22, 2020
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   3
